         Case 19-40193-JMM            Doc 65 Filed 05/08/20 Entered 05/08/20 12:07:58                  Desc
                                      Certificate of Readiness Page 1 of 1
                                      UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF IDAHO


In Re:                                                     )
                                                           )
Roger A. Evans                                             )   Case Number:      19−40193−JMM
641 Grant Ave                                              )
Twin Falls, ID 83301                                       )   Chapter Number: 13
                                                           )
Social Security No.: xxx−xx−8512                           )   Appeal Number: 4:20−cv−00112−DCN
Employer's Tax I.D. No.:                                   )
                                                           )
                         Debtor                            )
                                                           )
Lori A. Steedman                                           )
aka Lori Glover                                            )
641 Grant Ave                                              )
Twin Falls, ID 83301                                       )
                                                           )
Social Security No.: xxx−xx−3402                           )
Employer's Tax I.D. No.:                                   )
                                                           )
                       Joint Debtor                        )
                                                           )
____________________________________________               )

                                         CERTIFICATE OF READINESS


 I, Stephen W Kenyon, Clerk of the United States Bankruptcy Court for the District of Idaho, do hereby certify that
the docket entries and papers comprise the record on the appeal in the above entitled matter.




                                                               Stephen W Kenyon
Dated: 5/8/20                                                  Clerk, U.S. Bankruptcy Court
